MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                              Aug 30 2018, 8:52 am
court except for the purpose of establishing                                CLERK
the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                           Court of Appeals
estoppel, or the law of the case.                                            and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
R. Brian Woodward                                        Curtis T. Hill, Jr.
Crown Point, Indiana                                     Attorney General of Indiana
                                                         Ellen H. Meilaender
                                                         Supervising Deputy Attorney
                                                         General



                                           IN THE
    COURT OF APPEALS OF INDIANA

Michelle Faye Gonzales Hughes,                           August 30, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-112
        v.                                               Appeal from the Lake Superior
                                                         Court
State of Indiana,                                        The Honorable Diane Ross
Appellee-Plaintiff.                                      Boswell, Judge
                                                         Trial Court Cause No.
                                                         45G03-1509-MR-6



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-112 | August 30, 2018                  Page 1 of 11
                                       Statement of the Case
[1]   Michelle Hughes (“Hughes”) appeals the thirty-year aggregate sentence

      imposed after she pleaded guilty to two counts of Level 3 felony kidnapping.1

      She specifically argues that the trial court abused its discretion in sentencing her

      and that her thirty-year sentence is inappropriate in light of the nature of the

      offense and her character. Because we conclude that the trial court did not

      abuse its discretion in sentencing Hughes and that Hughes’ sentence is not

      inappropriate, we affirm Hughes’ sentence.


[2]   We affirm.


                                                     Issues
                 1.      Whether the trial court abused its discretion in sentencing
                         Hughes.

                 2.      Whether Hughes’ sentence is inappropriate.

                                                     Facts
[3]   When seventeen-year-old Aarion Greenwood (“Greenwood’) was released

      from the Porter County Juvenile Detention Center in June 2015, he was met by

      his girlfriend, twenty-six-year-old Hughes; his father (“Father”); his stepmother

      (“Stepmother”); his brother (“Brother”); and his brother’s friend (“Brother’s

      Friend”). Greenwood, his family, and his friends immediately drove to a

      nearby motel to retrieve a firearm that Greenwood had given to a friend,



      1
          IND. CODE § 35-42-3-2.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-112 | August 30, 2018   Page 2 of 11
      eighteen-year-old Aareon Lackey (“Lackey”). Hughes drove a car in which

      Greenwood, Brother, and Brother’s Friend were passengers. Other family

      members followed behind in a van. The two vehicles arrived at the motel, and

      the group confronted Lackey about the gun. When Lackey told the group that

      he did not know where the gun was, the group forced Lackey and his sixteen-

      year-old brother, Antonio, (“Lackey’s Brother”) to leave the motel without their

      shoes or cell phones. As Lackey’s Brother got into Hughes’ car, Lackey

      attempted to get into the same vehicle. Father, however, forcefully directed

      Lackey to get into the van.


[4]   Hughes drove Greenwood, Brother, and Lackey’s Brother to a trailer park to

      look for the gun. On the way, Greenwood struck Lackey’s Brother in the

      mouth, drawing blood. Other family members and Lackey followed in the van.

      When the group arrived at the trailer, Brother got out of the car and approached

      the van, where Stepmother handed him a gun and told him that she did not

      trust anyone in the trailer. Brother’s Friend got out of the van holding a gun.

      When no one answered the trailer’s front door, Brother gave the gun back to

      Stepmother and got back into the car with Hughes, Greenwood, and Lackey’s

      Brother, and the two vehicles drove away.


[5]   Hughes subsequently followed the van down a narrow access road and into a

      field. Lackey and his brother were forced out of the vehicles and led into the

      woods where Stepmother shot and killed them both. Their decomposing

      remains, including bones and teeth, were discovered in July 2015, and they

      were identified through dental records.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-112 | August 30, 2018   Page 3 of 11
[6]   In September 2015, the State charged Hughes and her co-defendants with two

      counts of murder, two counts of felony murder, and two counts of Level 5

      felony kidnapping. Two years later, Hughes pled guilty to two counts of Level

      3 felony kidnapping in exchange for the dismissal of the other counts. At the

      guilty plea hearing, Hughes admitted to the facts contained in the stipulated

      factual basis.


[7]   At the sentencing hearing, the State pointed out that the Lackey brothers had

      been “left in those woods rotting, torn apart by animals, and denying the ability

      of their parents to kiss them goodbye one last time and bury them” (Tr. 25-26).

      The State further pointed out that all that was left of the Lackey brothers was

      “bones, teeth, pieces of hair[,] and clothing.” (Tr. 26). In addition, the State

      argued that at “any point in time, [Hughes] could have peeled off, but she

      didn’t. She drove Antonio Lackey to his death in that death mobile, to that

      farm.” (Tr. 29). The State also argued that “after everything was done, she

      drove away. She knew those boys didn’t come out of the woods. They didn’t

      get into the van. They certainly didn’t get into the car. She drove away.” (Tr.

      29).


[8]   Evidence presented at the sentencing hearing further revealed that Hughes’ four

      young children had been living with Hughes’ mother since 2014, and that

      Hughes had “signed over parental rights [to her mother]” in 2015. (App. Vol. 2

      at 215). In addition, Hughes’ prior criminal history included convictions for

      misdemeanor theft in 2011 and Level 5 felony burglary in 2015. Hughes was



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-112 | August 30, 2018   Page 4 of 11
       sentenced for the burglary conviction days after committing the offenses in this

       case.


[9]    Following the sentencing hearing, the trial court found as mitigating factors that

       Hughes had a limited criminal history and that she had accepted responsibility

       for her actions and pled guilty. The trial court found as aggravating factors that

       the “crime was a heinous cold-blooded execution of two teenage boys” and that

       Hughes “had ample opportunity to extricate herself from the situation” and

       failed to do so. (App. Vol. 2 at 235). Specifically, the trial court explained as

       follows regarding the second aggravator:


               I’m sure it didn’t escalate or spiral out of control after
               [Greenwood’s stepmother] walked those children into the woods.
               You saw that building up long before it happened. Long before it
               happened, you knew that this was not going to end well, but you
               did not extricate yourself at all.


       (Tr. 47). Thereafter, the trial court sentenced Hughes to fifteen years for each

       conviction and ordered the sentences to run consecutively to each other for an

       aggregate sentence of thirty (30) years. Hughes now appeals her sentence.


                                                   Decision
       1. Abuse of Discretion


[10]   Hughes first argues that the trial court abused its discretion in sentencing her.

       Sentencing decisions rest within the sound discretion of the trial court.

       Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007). So long as the sentence is

       in the statutory range, it is subject to review only for an abuse of discretion. Id.
       Court of Appeals of Indiana | Memorandum Decision 18A-CR-112 | August 30, 2018   Page 5 of 11
       An abuse of discretion occurs if the decision is clearly against the logic and

       effect of the facts and circumstances before the court or the reasonable,

       probable, and actual deductions to be drawn therefrom. Id. at 491. A trial

       court may abuse its discretion in a number of ways, including: (1) failing to

       enter a sentencing statement at all; (2) entering a sentencing statement that

       includes aggravating and mitigating factors that are unsupported by the record;

       (3) entering a sentencing statement that omits reasons that are clearly supported

       by the record; or (4) entering a sentencing statement that includes reasons that

       are improper as a matter of law. Id. at 490-91.


[11]   Here, Hughes contends that the trial court abused its discretion when it “relied

       upon aggravating circumstances not supported by the record.” (Hughes’ Br. 7).

       Hughes specifically argues that the trial court did “nothing more than us[e] an

       element of the offense as an improper aggravator.” (Hughes’ Br. 8). Although

       it is true that a material element of the crime may not be used as an aggravating

       factor to support an enhanced sentence, the trial court may properly consider

       the particularized circumstances of the crime as aggravating factors. McElroy v.

       State, 865 N.E.2d 584, 589-90 (Ind. 2007). Generally, this aggravator is thought

       to be associated with particularly heinous facts or situations. Id. at 590.


[12]   Here, the trial court found as aggravating factors the “crime was a heinous cold-

       blooded execution of two teenage boys” and that Hughes “had ample

       opportunity to extricate herself from the situation” and failed to do so. (App.

       Vol. 2 at 235).      These particularized circumstances of the crime were proper

       aggravating factors, which are well-supported by the evidence. Specifically,

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-112 | August 30, 2018   Page 6 of 11
       Hughes participated in removing the teenaged brothers from their motel room

       and driving them down a narrow access road, where they were then led into the

       woods, shot, and killed. Their bodies were left to decay in the woods, and by

       the time they were found, the only things left were teeth, bones, hair and pieces

       of their clothing. This evidence supports the trial court’s first aggravating factor

       that the “crime was a heinous cold-blooded execution of two teenage boys.”

       (App. Vol. 2 at 235).


[13]   In addition, Hughes was the driver of the car in which Lackey’s brother was

       placed. She drove the young man from the motel to a trailer park. When the

       group left the trailer park, Hughes followed the van down a remote access road

       into a field and watched the boys being led into the woods. We agree with the

       State that Hughes, “who was driving herself in her mother’s car, had multiple

       opportunities to break off from the rest.” (State’s Br. at 11). This evidence

       supports the trial court’s second aggravating factor. The trial court did not

       abuse its discretion in its determination of aggravating factors.


[14]   Hughes also argues that the trial court abused its discretion when it ordered her

       two sentences to run consecutively to each other. Specifically, she argues that

       the trial court failed to balance the aggravating factors against the mitigating

       factors. However, Anglemyer makes clear that, when imposing a sentence, a

       trial court “no longer has any obligation to ‘weigh’ aggravating and mitigating

       factors against each other” and thus “a trial court can not now be said to have

       abused its discretion in failing to ‘properly weigh’ such factors.” Anglemyer, 868

       N.E.2d at 491. Hughes’ argument therefore fails. The trial court did not abuse

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-112 | August 30, 2018   Page 7 of 11
       its discretion in failing to balance the aggravating factors against the mitigating

       factors.


[15]   Hughes also appears to argue that the aggravating factors did not support

       consecutive sentences. A single aggravating factor may be used to both

       enhance a sentence and to impose consecutive sentences. See Haggard v. State,

       771 N.E.2d 668, 676 (Ind. Ct. App. 2002), trans. denied. Here, the trial court

       found two valid aggravating factors. We further note that consecutive

       sentences reflect the significance of multiple victims. See McCann v. State, 749

       N.E.2d 1116, 1120 (Ind. 2001). “[W]hen the perpetrator commits the same

       offense against two victims, enhanced and consecutive sentences seem

       necessary to vindicate the fact that there were separate harms and separate acts

       against more than one person.” Serino v. State, 798 N.E.2d 852, 857 (Ind. 2003).


       2. Inappropriate Sentence


[16]   Lastly, Hughes argues that her sentence is inappropriate. Indiana Appellate

       Rule 7(B) provides that we may revise a sentence authorized by statute if, after

       due consideration of the trial court’s decision, we find that the sentence is

       inappropriate in light of the nature of the offense and the character of the

       offender. The defendant bears the burden of persuading this Court that her

       sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).

       Whether we regard a sentence as inappropriate turns on the “culpability of the

       defendant, the severity of the crime, the damage done to others, and myriad




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-112 | August 30, 2018   Page 8 of 11
       other factors that come to light in a given case.” Cardwell v. State, 895 N.E.2d

       1219, 1224 (Ind. 2008).


[17]   The Indiana Supreme Court has further explained that “[s]entencing is

       principally a discretionary function in which the trial court’s judgment should

       receive considerable deference.” Id. at 1222. “Such deference should prevail

       unless overcome by compelling evidence portraying in a positive light the

       nature of the offense (such as accompanied by restraint, regard, and lack of

       brutality) and the defendant’s character (such as substantial virtuous traits or

       persistent examples of good character).” Stephenson v. State, 29 N.E.3d 111, 122

       (Ind. 2015).


[18]   When determining whether a sentence is inappropriate, the advisory sentence is

       the starting point the legislature has selected as an appropriate sentence for the

       crime committed. Childress, 848 N.E.2d at 1081. Here, Hughes was convicted

       of two Level 3 felonies. The sentencing range for a Level 3 felony is between

       three and sixteen years with an advisory sentence of nine years. See I.C. § 35-

       50-2-5. The trial court sentenced Hughes to fifteen years for each conviction

       and ordered the two sentences to run consecutively to each other for an

       aggregate sentence of thirty years. This is less than the maximum sentence and

       more than the advisory sentence.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-112 | August 30, 2018   Page 9 of 11
[19]   With regard to the nature of the offense, we agree with the trial court that the

       offense was a “heinous cold-blooded execution.”2 (App. Vol. 2 at 235).

       Hughes was part of a group that forcibly removed the Lackey brothers from

       their motel room and drove them in separate cars to a field, where they were led

       into the woods, shot, and killed. Their bodies were then left in the woods to

       decompose.


[20]   Next we turn to the nature of Hughes’ character. To the extent that Hughes

       argues that she was a young mother of four children at the time of sentencing,

       Hughes’ children had been living with Hughes’ mother since 2014, and Hughes

       had “signed over parental rights [to her mother]” in 2015. (App. Vol. 2 at 215).

       In addition, this was not Hughes’ first contact with the criminal justice system.

       She was convicted of misdemeanor theft in 2011 and Level 5 felony burglary in

       2015. In fact, as the State points out, the “burglary case was still pending

       against her at the time she decided to commit these heinous crimes; she was

       sentenced on the burglary only days after the events of this case.” (State’s Br.

       18). In addition, we agree with the State that it “speaks very poorly of

       [Hughes’] character that the realization of facing the consequences of a felony

       burglary conviction was not enough to dissuade her from deciding her to

       participate in these even more serious crimes.” (State’s Br. 18-19). Hughes has




       2
         Although the murder charges were dismissed when Hughes pled guilty to the kidnapping charges, the trial
       court was nevertheless allowed to consider the facts of the dismissed charges for sentencing purposes. See
       Bethea v. State, 983 N.E. 1134, 1145 (Ind. 2013) (trial court does not err when considering facts presented
       relating to crimes under a plea agreement, including those crimes to be dismissed).

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-112 | August 30, 2018                 Page 10 of 11
       failed to meet her burden to persuade this Court that her thirty-year sentence for

       her two Level 3 felony kidnapping convictions is inappropriate.


[21]   Affirmed.


       Vaidik, C.J., and Barnes, Sr.J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-112 | August 30, 2018   Page 11 of 11